UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-7011



JAMES ROBERT RICE,

                                            Petitioner - Appellant,

          versus


JOHN J. LAMANNA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Patrick Michael Duffy, District
Judge. (4:05-cv-03078-PMD)


Submitted: August 24, 2006                 Decided: September 1, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Robert Rice, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            James   Robert   Rice,    a   federal   prisoner,   appeals   the

district court’s order dismissing his 28 U.S.C. § 2241 (2000)

petition.     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.      Rice v. LaManna, No. 4:05-cv-03078-PMD (D.S.C.

Apr. 21, 2006).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     - 2 -